Citation Nr: 0608589	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment for enrollment periods from January 4, 
2002 to September 18, 2002, at Western Seminary Seattle.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from March 1981 to March 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decisions by the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2005, the veteran testified at a Travel Board hearing.


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education at 
Western Seminary Seattle.

2.  For the period from January 4, 2002 to September 18, 
2002, Western Seminary Seattle was not approved by the State 
Approving Agency as a VA-approved institution.  


CONCLUSION OF LAW

Payment is not warranted for enrollment periods from January 
4, 2002 to September 18, 2002, at Western Seminary Seattle.  
38 U.S.C.A. §§ 3002, 3014, 3034, 3452, 3672 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.7020, 21.7070, 21.7120, 21.7122, 
21.7222 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), which outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply 
to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of 
cases, remand of claims pursuant to VCAA is not required 
because evidentiary development has been completed.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Although the Court said 
in Wensch that VCAA did not apply in such cases, it may be 
more accurate to say that VCAA applied, but that its notice 
and duty to assist requirements had been satisfied.  When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case 
for further action.  See Soyini.

The Board notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 
Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 
426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

In October 2001, an application for educational assistance 
benefits was received from the veteran.  In November 2001, he 
was awarded Chapter 30 educational assistance benefits.  

In October 2003, three VA Forms 22-1999, Enrollment 
Certifications, were received for the veteran's enrollment at 
Western Seminary Seattle for the following enrollment 
periods: May 1, 2001 to August 30, 2001; September 5, 2001 to 
December 15, 2001; January 5, 2002 to April 25, 2002; May 1, 
2002 to August 26, 2002; September 18, 2002 to December 15, 
2002; January 2, 2003 to April 25, 2003; and May 1, 2003 to 
August 15, 2003.  

The veteran was notified that VA could only approve 
enrollment periods effective October 17, 2002, because 
approval would not be made more than one year before receipt 
of the claim for an enrollment.  It was noted that the 
veteran's claim was received on October 17, 2003, which was 
more than one year after certain periods of enrollment.  
Thereafter, that decision was revised and the veteran was 
notified that VA had determined that entitlement to some 
educational assistance benefits had been found in his favor.  
However, he was denied payment for enrollment periods from 
January 4, 2002 to September 18, 2002.  He was informed that 
the denial was based on the fact that Western Seminary 
Seattle was not approved for VA benefits during the time 
period of January 4, 2002 to September 18, 2002.  In May 
2004, a statement was received from the veteran in which he 
clarified that he was seeking benefits during that time 
period.  

The veteran presented his contentions in correspondence and 
at a June 2005 Travel Board hearing.  The veteran indicated 
that he was under the belief that Western Seminary Seattle 
was an approved school by VA.  He explained that Western 
Seminary Seattle had been combined with another educational 
institution.  When they split, a "teach-out" was completed 
so that students, such as the veteran, could complete their 
course work and graduate with accredited degrees.  The same 
classes and the same program were offered, but the 
accreditation for Western Seminary Seattle had been dropped.  
The veteran related that he worked with Western Seminary 
Seattle to get them accredited and recertified to receive 
veterans' benefits.  Eventually, the accreditation was 
restored.  Because of the gap, there was a period of time 
that VA did not pay for the veteran's schooling.  

The veteran submitted supporting documentation of 
correspondence between him and Western Seminary Seattle as 
well as the State Approving Agency.  This documentation 
confirmed the veteran's statements.  It showed that there was 
in fact a gap in approval for VA benefits at Western Seminary 
Seattle from January 4, 2002 to September 18, 2002.  

Chapter 30 provides VA educational assistance programs to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001.  An eligible veteran is entitled to a 
monthly benefit for periods of time during which he is 
enrolled in, and satisfactorily pursuing, an approved program 
of education.  See 38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State approving agency has 
approved as provided in § 21.7220 of this part and which 
forms a part of a program of education as defined in § 
21.7020(b)(23) of this part.  Restrictions on this general 
rule are stated in § 21.7222(b) of this part.  38 U.S.C.A. §§ 
3002(3), 3452; 38 C.F.R. § 21.7120.  A program of education, 
in pertinent part, is any unit course or subject or 
combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).  

VA will not pay educational assistance for an enrollment in 
any course that has not been approved by a State approving 
agency or by the VA when that agency acts as a State 
approving agency.  38 U.S.C.A. §§ 3034, 3672; 38 C.F.R. §§ 
21.7122(a), 21.7220.  In other words, the law requires 
specific State or VA course approval for Chapter 30 benefits.  

The Board appreciates the veteran's testimony and does not 
doubt the veteran's sincerity.  He obviously made efforts to 
pursue courses at Western Seminary Seattle and apparently 
played an active role in attempting to restore the acceptance 
of VA benefits at that institute.  The Board also understands 
that the actions taken with regard to the approval and non-
approval of courses at that institute were in no way his own 
doing and the frustration he encountered with delays.  
However, VA is bound by the applicable law and regulations, 
and the Board has no authority to approve payment of benefits 
in cases where an educational institution was not approved by 
the appropriate agency.  

For the period from January 4, 2002 to September 18, 2002, 
Western Seminary Seattle was not approved by the State 
Approving Agency as a VA-approved institution.  Since the 
school was not approved by the State Approving Agency, the 
courses offered by the institution were not approved for VA 
purposes and not part of an approved program of education.  
Regrettably, payment may not be made for any enrollment 
during that period of time.  Where the law is dispositive, 
the claim must be denied because of the absence of legal 
merit or legal basis for allowance of the appeal.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).
ORDER

Payment for enrollment periods from January 4, 2002 to 
September 18, 2002, at Western Seminary Seattle is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


